Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Renato Jay Scantlebury petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for habeas corpus relief under 28 U.S.C.A. § 2255 (West Supp.2012). He seeks an order from this court directing the district court to act. Although we find that mandamus relief is not warranted because the delay is not unreasonable, we deny the mandamus petition without prejudice to the filing of another mandamus petition if the district court does not act expeditiously. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal con*775tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.